The opinion of the Court was delivered by
Sergeant, J.
It is not easy to perceive how this case can be brought within the purview of the 17th section of the Act of the 12th July 1842. That section provides only for those persons who should be in prison at the time the Act should take effect. The insolvent here was not in prison at that time, and therefore does not come within the words of the Act. Nor does it seem to me that any construction can be given to the Act which should embrace him. The bond had been given before the passage of the Act, and the creditor had acquired a vested right in it. And the case should be a strong one which would justify us in supposing that the Legislature meant to act retrospectively as to past transactions. Besides, it does not seem to be substantially the same case as that of a person then in prison. The Judge of the court is not empowered to issue a habeas corpus under the 17th section *91foi’ any person not in custody, nor, under the 3d section, to receive an affidavit of the plaintiff to obtain a warrant of arrest, nor grant a hearing, nor grant a warrant of arrest, should any of the cases exist which are provided for in the 3d section. So that it would operate to give the debtor a discharge under all circumstances, when a person actually under arrest at the passage of the law is still liable to the continuance of that arrest, unless he complies with some of the various provisions for securing the debt, or not removing or assigning his property, or for taking the benefit of the Insolvent Act. I see no reason to believe that the Legislature intended to provide for cases of this kind. I rather think they intended to leave all that was past and done on the footing it then stood upon. If they had intended to provide for a case of this description, they would have made a special provision in respect of it.
Judgment reversed, and venire facias de novo awarded.